Exhibit 10.50

 

LOGO [g275039g86v89.jpg]

October 21, 2011

Steven M. Lutz

123 Trellingwood

Morrisville, NC 27560

Re: Separation Letter Agreement and General Release

Dear Steve:

As we have discussed, your employment with Cornerstone Therapeutics Inc. (the
“Company”) and your Amended and Restated Executive Employment Agreement with the
Company dated May 6, 2009 (the “Employment Agreement”) are being terminated by
the Company “without cause.” This Separation Letter Agreement and General
Release (this “Agreement”) sets forth the terms of the separation package that
you will receive if you enter into this Agreement. You were provided this
Agreement by hand delivery on September 29, 2011 and advised that you had
twenty-one (21) days from your receipt of the Agreement to consider it. You and
the Company engaged in certain negotiations following your receipt of the
Agreement and agreed to extend the review period for an additional twenty-one
(21) days. Once you have signed this Agreement, you will have seven (7) days to
revoke your acceptance as set forth in Paragraphs Nos. 8 and 18 below. Please
note that the earliest you can accept this Agreement is the Termination Date (as
defined below). Please read this Agreement carefully and review it with your
attorney. If you are willing to agree to its terms, please sign and date in the
space provided on the signature page and return it to the Director, Human
Resources of the Company at the address set forth in Paragraph No. 20.

1. Whether or not you choose to timely sign and return this Agreement, your
employment with the Company will end as of September 30, 2011 (the “Termination
Date”), provided that you satisfactorily perform your job and comply with
Company policies and practices as determined in good faith by the Company
through the Termination Date. Whether or not you choose to sign this Agreement,
you will be paid on or about the Termination Date the following:

 

  (a) your unpaid current base salary through the Termination Date, less lawful
deductions; and

 

  (b) your unused and accrued vacation as of the Termination Date.



--------------------------------------------------------------------------------

2. After the Termination Date, except as provided below, you will not be
entitled to receive any benefits paid by, or participate in any benefit programs
offered by the Company to its employees, including, but not limited to, the
Company’s 401(k) plan, stock option plans, bonus plans, commission plans, sales
incentive plans, retention agreements, severance, expense reimbursements, life
insurance or disability insurance programs, except as required by federal or
state law or as otherwise described to you in writing in such plan or program
documents. You will receive, under separate cover, information concerning your
right to continue your health insurance and dental insurance benefits after that
date in accordance with COBRA. You must complete the COBRA enrollment documents
within the required period in order to continue this coverage. Under the terms
of the Company’s stock option plans, and except as provided in paragraph 3 of
Attachment A, you cease further vesting of stock options upon the Termination
Date.

3. In consideration for your timely signing of this Agreement, and the promises
made herein, the Company agrees to provide you with the monies and benefits set
forth in Attachment A (Description of Severance Benefits) (attached hereto)
provided that you do not revoke your acceptance of this Agreement pursuant to
Paragraph No. 18 below. The distribution of all severance payments and benefits
provided in Attachment A shall be subject to the provisions of Attachment B
(Payments Subject to Section 409A) (attached hereto).

4. You also understand and agree that you would not receive the monies and/or
benefits specified in Paragraph No. 3 above, except for your execution of this
Agreement and the fulfillment of the promises contained herein. You acknowledge
and agree that such payments shall be provided in lieu of any severance plan of
the Company, any benefits or severance arrangements under your Employment
Agreement and any benefits under your employment offer letter. You acknowledge
and agree that you are solely responsible for the following:

 

  (a) properly and timely electing to continue health and dental insurance
coverage under COBRA; and

 

  (b) promptly notifying the Company if you become eligible for coverage under
the group health plan of another employer prior to twelve (12) months after the
Termination Date.

5. In consideration of the payments to be made by the Company to you as set
forth in Paragraph No. 3 above and the promises contained in this Agreement, you
hereby voluntarily and of your own free will agree to release, remise, forever
discharge and hold harmless the Company, its past, present and future
subsidiaries, corporate affiliates, parent companies, and its and/or their past,
present and future officers, directors, stockholders, trustees, successors and
assigns, agents and employees (each in both their individual and corporate
capacities)



--------------------------------------------------------------------------------

(hereinafter, the “Releasees”) from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature, whether known
or unknown, that might be asserted arising out of your employment by and
separation from the Company, including, but not limited to, (1) the National
Labor Relations Act, as amended; (2) Title VII of the Civil Rights Act of 1964,
as amended; (3) Sections 1981 through 1988 of Title 42 of the United States
Code, as amended; (4) the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”); (5) the Older Workers Benefit Protection Act (“OWBPA”);
(6) the Immigration Reform Control Act, as amended; (7) the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001, et seq., except for any claims
for benefits vested, due and owing; (8) the Occupational Safety and Health Act,
as amended; (9) the Civil Rights Act of 1866, 29 U.S.C. § 1981, et seq; (10) the
Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq.; (11) the Americans With
Disabilities Act of 1990, as amended; (12) the Civil Rights Act of 1991;
(13) the Workers Adjustment and Retraining Notification Act, as amended;
(14) the Family and Medical Leave Act, as amended; (15) Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002; (16) Executive Order
11141; (17) the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.; (18) any
other federal or state law, regulation, or ordinance; (19) any public policy,
contract, tort, or common law; (20) all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including but not limited to
claims to stock or stock options (except as set forth in Attachment A); and
(21) any claim for costs, fees, or other expenses including attorneys’ fees
incurred in these matters. The release of claims set forth in this paragraph
does not apply to claims for workers’ compensation benefits or unemployment
benefits filed with the applicable state agencies. You agree that neither this
Agreement, nor the furnishing of consideration for this Agreement, shall be
deemed or construed at any time for any purpose as an admission by the Company
of any liability or unlawful conduct of any kind.

6. You will not sue the Releasees on any matters relating to your employment
arising before the execution of this Agreement, including, but not limited to,
claims under the ADEA, or join as a party with others who may sue Releasees on
any such claims. Provided, however, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the EEOC or
a State Fair Employment Practices Agency (except that you acknowledge that you
may not be able to recover any monetary benefits in connection with any such
claim, charge or proceeding), from challenging under the OWBPA the
enforceability of the waiver and release of ADEA claims set forth in this
Agreement, or from pursuing claims for workers’ compensation or unemployment
benefits referenced in Paragraph No. 5 above, and this Paragraph will not apply
when prohibited by law. If you do not abide by this Paragraph, then: (i) you
will return all monies received under this Agreement and indemnify Releasees for
all expenses they incur in defending the action; and (ii) Releasees will be
relieved of their obligations hereunder.

7. You acknowledge and reaffirm your post-employment obligations under Section 7
(non-compete) and Section 8 (proprietary information and developments) of the
Employment Agreement. You acknowledge your familiarity with all the Company’s
marketed products, products in development, and products which were, as of
September 30, 2011, the focus of the Company’s business development projects
(“Current Company Products”) and agree that for



--------------------------------------------------------------------------------

purposes of Section 7(non-compete) of the Employment Agreement, the Company is
engaged in the business of developing, acquiring, and commercializing
prescription respiratory products, NICU products and PICU products, and products
that are promoted primarily to hospital based physicians (the “Business”). The
restrictions of that Section 7 prohibit you from competing with the Current
Company Products or engaging in the Business. In addition, you and the Company
agree that the requirements in Section 7(b) of the Employment Agreement that you
will sever all marketing and sales relationships with customers of the Company
and that you will not attempt to retain those customers for your own or
another’s benefit shall not prohibit you from maintaining such relationships so
long as you do not use such relationships to compete with the Company.

8. You will be afforded ten (10) calendar days after the Termination Date to
submit to the Company, to the attention of the Director, Human Resources in the
manner set forth in Paragraph No. 20, any and all documentation for any expense
reimbursements you claim are owed to you in conjunction with your employment
with the Company. You will be reimbursed for any reasonable business expenses
incurred and approved through the Termination Date consistent with Company
policy, subject to the submission of the properly documented business expense
reports and according to the Company’s normal expense reimbursement practices
and subject to the provisions of Attachment B.

9. You are afforded up to twenty-one (21) calendar days from receipt of this
Agreement to consider the meaning and effect of this Agreement and general
release and you acknowledge that you have been given twenty-one (21) calendar
days to consider it. You are advised to consult with an attorney regarding this
Agreement and you acknowledge that you have had the opportunity to do so.

10. You agree that you will return to the Company by the Termination Date all
Company property and equipment in your possession or control, including but not
limited to, all documents, tapes, notes, computer files, equipment, company
vehicles, physician lists, employee lists, lab notebooks, files, computer
equipment, security badges, telephone calling cards, credit cards, and other
information or materials (and all copies) which contain confidential,
proprietary or non-public information of the Company. You further agree to leave
intact all electronic Company documents on the Company’s servers or computers,
including those which you developed or helped develop during your
employment. Notwithstanding the foregoing, you may keep the cellular telephone
that was provided to you by the Company, but all Company confidential,
proprietary, and non-public information of the Company must be deleted from that
telephone by you promptly after the Termination Date.

11. Nothing herein limits either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency, provided however, that by signing this Agreement, you waive
the right to seek or receive any money damages or other relief of any nature
whatsoever from the Company based upon any claim that might be asserted arising
out of your employment at the Company. You further affirm that you have been
paid and have received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, severance and/or benefits to which you may be entitled and that no
other leave (paid or unpaid), compensation, wages, bonuses, commissions,
severance and/or benefits are due to you, except as provided in this
Agreement. You furthermore affirm that you have no known workplace injuries or
occupational diseases. You also affirm that you have not been retaliated against
for reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.



--------------------------------------------------------------------------------

12. This Agreement, which includes a general release, represents the complete
agreement between you and the Company, and fully supersedes any prior agreements
or understandings between the parties (including, without limitation, your
Employment Agreement, except that your post-employment obligations thereunder
shall survive in full force and effect). You acknowledge that you have not
relied on any representations, promises, or agreements of any kind made to you
in connection with your decision to sign this Agreement, except those set forth
herein.

13. This Agreement, which shall be construed under the law of the State of North
Carolina, shall be binding upon the parties and may not be abandoned,
supplemented, changed or modified in any manner, orally or otherwise, except by
an instrument in writing of concurrent or subsequent date signed by a duly
authorized representative of the parties hereto. This Agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators. The parties hereby
consent to jurisdiction in the State of North Carolina for purposes of any
litigation relating to this Agreement and agree that any litigation by or
involving them relating to this Agreement shall be conducted in the state or
federal courts of the State of North Carolina.

14. Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected thereby and said
illegal and invalid part, term or provision shall be deemed not to be a part of
this Agreement. The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.

15. You understand and agree that as a condition for payment to you of the
monetary consideration herein, you shall not make any false, disparaging or
derogatory statements in public or private to any person or media outlet
regarding the Company or any of its current, past or future directors, officers,
employees, agents, or representatives or the Company’s business affairs and
financial condition, except if testifying truthfully under oath pursuant to a
lawful court order or subpoena. If you receive such a court order or subpoena,
to the extent allowed by law, you or your attorney shall provide the Company
with a copy of such court order or subpoena within two (2) business days of your
receipt of it and shall notify the Company of the content of any testimony or
information to be provided and shall provide the Company with copies of all
documents to be produced. Similarly, the Company agrees that it will not make,
and it will use its best efforts to assure that its employees do not make, any
false, disparaging or derogatory statements in public or private to any person
or media outlet regarding you, except if testifying truthfully under oath
pursuant to a lawful court order or subpoena.

16. No delay or admission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.



--------------------------------------------------------------------------------

17. You acknowledge and agree that notwithstanding the provisions of Attachment
B (i) neither the Company nor the Company’s legal counsel makes any
representation or warranty if any provisions of this Agreement or any payments
made pursuant to this Agreement are, or may be determined to constitute,
“nonqualified deferred compensation” within the meaning of Section 409A and
(ii) the Company shall have no liability to you or any other person if any
payments pursuant to the provisions of this Agreement are determined to
constitute nonqualified deferred compensation subject to Section 409A and do not
satisfy the requirements of Section 409A. Notwithstanding any other provision of
this Agreement, the Company has the right to and the Company intends to comply
with all withholding and reporting obligations under Section 409A. You are
advised to consult with an attorney regarding this Agreement and you acknowledge
that you have had the opportunity to do so.

18. You may revoke this Agreement for a period of seven (7) calendar days
following the day you execute this Agreement. Any revocation within this period
must be in writing and must state, “I hereby revoke my acceptance of the
Separation Letter Agreement and General Release.” The revocation must be
delivered to the following address:

Cornerstone Therapeutics Inc.

Attention: Rhonda P. Downum, Director, Human Resources

1255 Crescent Green Drive, Suite 250

Cary, North Carolina 27518

This Agreement shall not become effective or enforceable until the revocation
period has expired.

19. For the convenience of the parties, this Agreement may be executed by
facsimile and in counterparts, each of which shall be deemed to be an original,
and both of which taken together, shall constitute one agreement binding on both
parties.

20. Except as otherwise provided in this Agreement, all notices required or
permitted under this Agreement shall be in writing and shall be deemed effective
upon personal delivery or upon the day that is three (3) days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown below (or at such other
address or addresses as either party shall designate to the other in accordance
with this Paragraph No. 20):

 

  (a) If to the Company:

Cornerstone Therapeutics Inc.

Attention: Rhonda P. Downum, Director, Human Resources

1255 Crescent Green Drive, Suite 250

Cary, North Carolina 27518

 

  (b) If to the Employee:

Steven Lutz

123 Trellingwood

Morrisville, NC 27560



--------------------------------------------------------------------------------

21. You agree not to disclose to anyone, either directly or indirectly, any
information whatsoever regarding the existence, terms or contents of this
Agreement, except your immediate family, attorneys, financial advisors,
accountants, and tax preparation professionals, provided that they agree to keep
such information strictly confidential, until such time as the existence of this
Agreement or such terms or contents of this Agreement are disclosed in the
Company’s filings with the U.S. Securities and Exchange Commission. This
includes, but is not limited to, present or former employees of the Company and
other members of the public. Violation of this Paragraph shall be deemed a
material breach of this Agreement.

Cornerstone Therapeutics Inc. would like to extend its appreciation to you for
your past service, and its sincere hope for success in your future endeavors.

 

    Very truly yours,     CORNERSTONE THERAPEUTICS INC.    

By:

  /s/ Craig A. Collard    

Name:

  Craig A. Collard    

Title:

  Chief Executive Officer



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

You have been advised in writing that you have up to twenty-one (21) calendar
days from receipt of this Separation Letter Agreement and General Release (this
“Agreement”) to consider this Agreement and you and the Company agreed to extend
that period for an additional twenty-one (21) days. You have also been advised
to consult with an attorney prior to the execution of this Agreement.

Having elected to execute this Agreement, to fulfill the promises set forth
herein, and to receive thereby the sums and benefits set forth in Paragraph
No. 3 of this Agreement, you freely and knowingly, and after due consideration,
enter into this Agreement intending to waive, settle, and release all claims you
have or might have against Cornerstone Therapeutics Inc. You have carefully read
this Agreement and understand the contents herein.

 

Date: 10-26     , 2011       /s/ Steven M. Lutz       Name: Steven M. Lutz



--------------------------------------------------------------------------------

ATTACHMENT A

DESCRIPTION OF SEVERANCE BENEFITS

 

1. Severance Payments. The Company will pay to you the following lump sum
amounts, less lawful deductions: (a) $267,800.00, which equals one year of your
base salary; and (b) $80,340.00, which equals 75% of your full year Target Cash
Bonus (as defined in your Employment Agreement) for 2011, with such payments to
be made within ten (10) calendar days following the effective date of the
Agreement, provided you execute, timely return, and do not revoke the Separation
Letter Agreement and General Release (the “Agreement”) to which this Attachment
A is attached.

 

2. Continuation of Benefits. The Company will pay on a monthly basis an amount
equal to:

 

  (a) one hundred percent (100%) of your monthly health, dental and vision COBRA
premiums for you and your dependents, if any, if you properly elect to continue
health, dental and vision insurance under COBRA to be paid beginning on the last
day of the first payroll-cycle after the expiration of the revocation period
provided in Paragraph No. 18 of the Agreement; and

 

  (b) $148.22 (which represents one hundred percent (100%) of the cost of the
monthly premiums paid by the Company for life insurance and disability insurance
for you in the month preceding the end of your employment) to be paid on the
first business day of each month after the expiration of the revocation period
provided in Paragraph No. 18 of the Agreement;

such payments under Subsections 2(a) and 2(b) of this Attachment A to continue
until the COBRA Contribution End Date (defined for purposes of this Agreement as
the date that is the earlier of (i) twelve (12) months after the Termination
Date or (ii) the last day of the first month that you are eligible for other
employer-sponsored health coverage).

 

3. Accelerated Vesting of Stock Options. All of your unvested stock options that
would have vested at any time before September 30, 2012, shall immediately vest
as of the Termination Date.

 

4. Increased Exercise Period for Stock Options. The period of time over which
you may exercise your vested stock options shall be increased such that it
expires on June 30, 2012.



--------------------------------------------------------------------------------

ATTACHMENT B

PAYMENTS SUBJECT TO SECTION 409A

Subject to the provisions in this Attachment B, any severance payments or
benefits under the Agreement shall begin only upon the date of your “separation
from service” (determined as set forth below) which occurs on or after the date
of termination of your employment. The following rules shall apply with respect
to distribution of the payments and benefits, if any, to be provided to you
under the Agreement:

 

1. If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

 

  a. Each installment of the severance payments and benefits due under the
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the Short-Term Deferral Period (as hereinafter defined) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the fifteenth day of the third month following the end of
your tax year in which the separation from service occurs and the fifteenth day
of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

 

  b. Each installment of the severance payments and benefits due under the
Agreement that is not described in paragraph 1(a) above and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service) or such
payments or benefits are otherwise exempt from Section 409A. Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following your taxable year in which the separation from
service occurs.



--------------------------------------------------------------------------------

2. The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this paragraph 2, “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Code.

 

3. All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.